Name: Commission Regulation (EC) No 1220/2003 of 7 July 2003 amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  agricultural policy;  agricultural activity
 Date Published: nan

 Important legal notice|32003R1220Commission Regulation (EC) No 1220/2003 of 7 July 2003 amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector Official Journal L 170 , 09/07/2003 P. 0003 - 0007Commission Regulation (EC) No 1220/2003of 7 July 2003amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 59(3) and Article 68(3) thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 883/2001(3), as last amended by Regulation (EC) No 1175/2003(4), stipulates that box 14 of import licence applications and import licences is to show the colour of the wine or must as "white" or "red/rosÃ ©". It should be stipulated that box 14 is also to show the product name in line with the existing product definitions. Member States should also be able to stipulate that only one tariff code is to be entered on the licence application.(2) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(5), as last amended by Regulation (EC) No 325/2003(6), specifies maximum quantities below which no import licence need be presented. For grape juice and grape must these quantities are expressed in kilograms. For these products it is preferable to give a choice of expressing security rates in euro either per 100 kilograms or euro per hectolitre.(3) The import licence security required under Regulation (EC) No 1291/2001 is set at differing rates for certain products that have the same eight-digit Combined Nomenclature code. To avoid uncertainty over the rate applicable a single rate should be set for all wine types.(4) Commission Regulation (EC) No 1832/2002 of 1 August 2002 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(7) amends the nomenclature for grape juice, including grape must. The corresponding codes should therefore be adjusted.(5) In the case of indirect imports with no processing, the V I 1 document is drawn up on the basis of a V I 1 or equivalent document made out by the competent authority of the country of origin. If the product does not correspond to the declaration by the exporting country, it is difficult to establish who is responsible on the basis of an administrative document that does not directly refer to an authentic declaration. It should therefore be stipulated that the accompanying document from the country of origin is to be attached to that from the exporting country.(6) Point 13 of Annex I to Regulation (EC) No 1493/1999 sets a lower limit for the total acidity content of wine produced in the Community of 3,5 grams per litre but no upper limit. Regulation (EC) No 883/2001 should therefore be adjusted accordingly, in particular where the analytical derogations for certain wines imported from Switzerland are concerned.(7) Some errors have crept into the text of the Regulation and should be removed.(8) Regulation (EC) No 883/2001 should be amended accordingly.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 883/2001 is hereby amended as follows:1. Article 2(3) and (4) is replaced by:"3. Box 14 of import licence applications and import licences shall show the name of the product in line with the definitions indicated in Article 34 of this Regulation and Annex I to Council Regulation (EC) No 1493/1999, and the colour of the wine or must as 'white' or 'red/rosÃ ©'.4. Applicants may include in a single import licence application products falling within more than one tariff code, by completing boxes 15 and 16 of the application as follows:(a) box 15: description of the product as given in the Combined Nomenclature;(b) box 16: CN codes.The product description and CN codes entered on the application shall also be entered on the import licence.Member States may decide that on each application box 16 may show only one tariff code."2. Article 4 is replaced by:"Article 4Securities1. The security for import licences shall be:(a) concentrated grape juice and must: EUR 2,5 per 100 kilograms or per hectolitre,(b) other grape juice and must: EUR 1,25 per 100 kilograms or per hectolitre,(c) all wines: EUR 1,25 per hectolitre.2. The security for export licences shall be EUR 8 per hectolitre for products falling within CN codes 2009 69 11, 2009 69 19, 2009 69 51, 2009 69 71, 2204 30 92 and 2204 30 96 and EUR 2,5 per hectolitre for other products."3. In Article 12(3) point (a) is replaced by:"(a) the quantity in hectolitres for each 12-digit product code of the agricultural product nomenclature for export refunds. In the case of licences issued for more than one 12-digit code in the same Annex II category the category number is to be given."4. Article 14(1) is replaced by:"1. For products falling within CN codes 2009 69 and 2204 30 listed in Annex I, part Three, section I, Annex 2 to the Common Customs Tariff and subject to entry price arrangements, the actual import price shall be verified by checking every consignment."5. The following third and fourth paragraphs are added to Article 30:"The original or a certified copy of the V I 1 document or equivalent of the country of origin shall be attached to the V I 1 document of the exporting country.The only countries of origin for the purposes of this Article shall be those appearing on the list, published under Article 29(1), of agencies and laboratories that are appointed by third countries to complete the documents that must accompany each consignment of imported wine."6. Article 33(1)(b) is replaced by:"(b) wines originating in Switzerland that are comparable to quality wines psr, have a total acidity expressed as tartaric acid of more than 3 grams per litre, are compulsorily designated by a geographical indication and are at least 85 % derived from grapes of one or more of the following vine varieties:- Chasselas,- MÃ ¼ller-Thurgau,- Sylvaner,- Pinot noir,- Merlot;".7. Annex I is replaced by Annex I hereto.8. Annex II is replaced by Annex II hereto.9. Annex III is replaced by Annex III hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 128, 10.5.2001, p. 1.(4) OJ L 164, 2.7.2003, p. 8.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 47, 21.2.2003, p. 21.(7) OJ L 290, 28.10.2002, p. 1.ANNEX I"ANNEX I>PIC FILE= "L_2003170EN.000503.TIF">"ANNEX II"ANNEX IIPRODUCT CATEGORIES REFERRED TO IN ARTICLE 8(1)>TABLE>"ANNEX III"ANNEX IIIPRODUCT GROUPS REFERRED TO IN ARTICLE 8(2)>TABLE>"